Citation Nr: 0021048	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  98-08 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than September 28th, 
1990, for the grant of a total rating for compensation 
purposes based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel



INTRODUCTION

The appellant served on active duty from January 1970 to 
January 1973.

This case returns to the Board of Veterans' Appeals (Board) 
from an Order dated April 7th, 2000, by the United States 
Court of Appeals for Veterans Claims.  This appeal originates 
from a decision by the San Juan, Puerto Rico, Department of 
Veterans Affairs (VA) Regional Office (RO).  In July 1999, 
the Board denied the appellant's claim for an earlier 
effective date for his total disability evaluation based upon 
individual unemployability and he appealed that decision to 
the Court.



REMAND

In April 2000, the Court issued an Order which granted the 
Secretary's Motion to Remand and To Stay Proceedings and 
vacated the July 1999 decision by the Board.  In that Motion, 
Counsel for the Secretary concluded that a remand was 
necessary to allow for consideration of whether the appellant 
was, in fact, shown to be unemployable at some time prior to 
September 1990 in accordance with the holding in Hazan v. 
Gober, 10 Vet. App. 511 (1997).  In that decision, the Court 
held that all evidence should be considered when deciding 
when the rating increase was "ascertainable" under 38 
U.S.C. § 5110 (b)(2).  Accordingly, if the appellant's 
unemployability was ascertainable more than one year before 
the date of the veteran's application, it must be determined 
whether the language "within one year from such a date" in 
section 5110(b)(2); 38 C.F.R. § 3.400(o)(2), permits or 
precludes the assignment of an effective date earlier than 
that currently assigned.

In this regard, the record reflects that the appellant has 
alleged he has been receipt of Social Security Administration 
(SSA) benefits for many years and that these records support 
his assertion that he was unemployable prior to September 
28th, 1990.  While a SSA notice dated in July 1984, is of 
record, that notice only indicates that a representative 
payee had been selected.  There is no additional information 
of record regarding the nature of the benefits awarded by SSA 
or what disabilities served as the basis for that award.  

In view of the above, efforts must be undertaken to obtain 
photocopies of the SSA award and any additional supporting 
evidence not already of record in order to make a 
determination in accordance with the Court's Order.  
Therefore, in light of the above necessary action and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:

1. The appellant and his representative 
should be advised of their right to 
submit additional argument and/or 
evidence.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2. The RO must undertake efforts to 
obtain photocopies of the reported SSA 
award decision and any supporting 
evidence not already of record.  

3. Upon completion of the above, the RO 
should readjudicate the appellant's 
claim to an effective date earlier 
than September 28th, 1990, for the 
award of a total disability evaluation 
for compensation purposes based upon 
individual unemployability taking into 
consideration the SSA decision and any 
additional evidence submitted by the 
appellant.  


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


